            Case 1:12-cr-00067-AWI-BAM Document 44 Filed 04/27/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff/Respondent
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:12-CR-00067-AWI-BAM
12                              Plaintiff/Respondent,   ORDER
13                         v.
14   JAVIER MIRANDA,
15                              Defendant/Movant.
16

17          On April 26, 2021, the Government requested a 7-day extension of time to file a response to
18 Defendant’s pro se motion for compassionate release.

19          IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
20 Government’s response is now due May 5, 2021.

21

22 IT IS SO ORDERED.

23 Dated:     April 26, 2021
                                                 SENIOR DISTRICT JUDGE
24

25

26

27

28


      ORDER
30
